DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 17, 2021 has been entered.

Response to Amendment
Claims 1-5, 7-16, 18-27, 29-38 and 40-44 are pending in this application. Claim 1-2, 12-13, 23-24 and 34-35 have been amended. No claims have been newly added or canceled.

Response to Arguments
Applicant’s arguments with respect to claim 1, 12, 23 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 2, 13, 24 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18-22, 34-38 and 40-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitations that recite “receiving a second reference signal from a second serving cell by a first spatial domain receive filter, wherein the first spatial domain receive filter is determined according to the candidate reference signal” in line 9-11 is vague and indefinite because it is unclear the second reference signal should be received by communication device. This is inconsistent with claim 13 that “wherein the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter” and claim 13 is consistent with the claim scope and specification. Applicant Arguments/Remarks also indicates claim 12 about base station should be consistent with claim limitation claim 1 about UE. Currently claim 12 is rejected according to “the communication device receives the second reference signal”.

Regarding claim 34, the limitations that recite “wherein a second reference signal from a second serving cell is received by a first spatial domain receive filter, and the first spatial domain receive filter is determined according to the candidate reference signal” in line 12-14 is vague and indefinite because it is unclear that the second reference signal should be received 

Claims 13-16 and 18-22 are rejected by virtue of their dependency to claim 12. 
Claims 35-38 and 40-44 are rejected by virtue of their dependency to claim 34. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO2017084235A1) in view of Chen et al (US 20020137538 A1).

Regarding claim 1 (Currently Amended), Zhang’235 discloses a channel status information reporting method used in a communication device of a wireless communication system (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the method comprising steps of: 
receiving at least one first reference signal corresponding to a first 5serving cell (see, UE receives channel state information reference signals (CSI-RS) for each sector Tx beam from an eNB with specific Cell ID, page 5 line 18-25, page 7 line 30-page 8 line 2); 
performing a channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21); 
see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24); 
10reporting channel status information corresponding to the candidate reference signal (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: receiving a second reference signal from a second serving cell by a first spatial domain receive filter, wherein the first spatial domain receive filter is determined according to the candidate reference signal.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: receiving a second reference signal from a second serving cell (see, pilot signal from new base station (cell) added to active set during soft handoff, par 0022-0023) by a first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilots from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), wherein the first spatial domain receive filter (see, fig. 5, tracking filter 522, par 0051) is determined according to the candidate reference signal (see, fig.2 and 5, weights of tracking filter 522 are determined according to the pilot signal with the maximum strength in the serving cell before soft handover (subscriber station served by original base station (cell) only), par 0022-0023 and 0051. Noted, pilot signal with the maximum strength in the serving cell corresponding to candidate reference signal).
par 0022).

Regarding claim 12 (Currently Amended), Zhang’235 discloses a channel status information detecting method used in a base station of a wireless communication system (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the method comprising steps of: 
transmitting at least one first reference signal corresponding to a first 10serving cell (see, an eNB with specific Cell ID transmits to UE the channel state information reference signals (CSI-RS) for each sector Tx beam, page 5 line 18-25, page 7 line 30-page 8 line 2); 
performing a channel measurement on each of the at least one first reference signal in a communication device of the wireless communication system (see, UE in wireless network 100 measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21), and receiving a candidate reference signal after the candidate reference signal is obtained according to a result of the channel measurement 15of the at least one first reference signal (see,
eNB receives report of the selected TX beam which was selected by UE according to the highest measured RSRP value, page 5 line 21-25); 
receiving channel status information corresponding to the candidate reference signal (see, eNB receives report from UE about the measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25).
receiving a second reference signal from a second serving cell by a first spatial domain receive filter, wherein the first spatial domain receive filter is determined according to the candidate reference signal.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: receiving a second reference signal from a second serving cell (see, pilot signal from new base station (cell) added to active set during soft handoff, par 0022-0023) by a first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilots from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), wherein the first spatial domain receive filter (see, fig. 5, tracking filter 522, par 0051) is determined according to the candidate reference signal (see, fig.2 and 5, weights of tracking filter 522 are determined according to the pilot signal with the maximum strength in the serving cell before soft handover (subscriber station served by original base station (cell) only), par 0022-0023 and 0051. Noted, pilot signal with the maximum strength in the serving cell corresponding to candidate reference signal).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

Regarding claim 23 (Currently Amended), Zhang’235 discloses a communication device for reporting channel status information (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device comprising: 
a transceiving unit (see, fig. 2, transmitter circuitry 148 and receiver circuitry 144, page 5 line 11-12), configured to receive at least one first reference 15signal corresponding to a first serving cell (see, UE receives channel state information reference signals (CSI-RS) for each sector Tx beam from an eNB with specific Cell ID, page 5 line 18-25, page 7 line 30-page 8 line 2); and 
a processor (see, fig. 2, controller circuitry 152 coupled between receiver circuitry 144 and transmitter circuitry 148, page 5 line 13-15), electrically connected to the transceiving unit, configured to perform channel measurement on each of the at least one first reference signal (see, measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21) and obtain a candidate reference signal according to a result of the channel measurement of the at least one first reference signal (see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24);  37File: US13556F0SUNDIAL CONFIDENTIAL 
wherein the processor (see, fig. 2, controller circuitry 152 coupled between receiver circuitry 144 and transmitter circuitry 148, page 5 line 13-15) is further configured to report channel status information corresponding to the candidate reference signal through the transceiving unit (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam through transmitter circuitry 148, page 5 line 21-25).
a second reference signal from a second serving cell is received by a first spatial domain receive filter, and the first spatial domain receive filter is determined according to the candidate reference signal.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: wherein a second reference signal from a second serving cell (see, pilot signal from new base station (cell) added to active set during soft handoff, par 0022-0023) is received by a first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilots from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), wherein the first spatial domain receive filter (see, fig. 5, tracking filter 522, par 0051) is determined according to the candidate reference signal (see, fig.2 and 5, weights of tracking filter 522 are determined according to the pilot signal with the maximum strength in the serving cell before soft handover (subscriber station served by original base station (cell) only), par 0022-0023 and 0051. Noted, pilot signal with the maximum strength in the serving cell corresponding to candidate reference signal).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

Regarding claim 34 (Currently Amended), Zhang’235 discloses a base station for detecting channel status information (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the base station comprising:  40File: US13556F0SUNDIAL CONFIDENTIAL 
a transceiving unit (see, fig. 2, receiver circuitry 120 and transmitter circuitry 124, page 4 line 32-34), configured to transmit at least one first reference signal corresponding to a first serving cell (see, an eNB with specific Cell ID transmits to UE the channel state information reference signals (CSI-RS) for each sector Tx beam, page 5 line 18-25, page 7 line 30-page 8 line 2); 
a processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36), electrically connected to the transceiving unit, configured to receive a candidate reference signal through the transceiving unit (see, eNB receives report of the selected TX beam which was selected by UE according to the highest measured RSRP value,  page 5 line 21-25) after a 5channel measurement on each of the at least one first reference signal in a communication device of a wireless communication system is performed (see, fig. 1, UE of wireless network system 100 measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21) and the candidate reference signal is obtained according to a result of the channel measurement of the at least one first reference signal (see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24); and 
the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36), is further configured to receive the channel status 10information corresponding to the candidate reference signal through the transceiving unit see, eNB receives report from UE about the measured RSRP value associated with the selected sector Tx beam through receiver circuitry 120, page 5 line 21-25).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: wherein a second reference signal from a second serving cell is received by a first spatial domain receive filter, and the first spatial domain receive filter is determined according to the candidate reference signal.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: wherein a second reference signal from a second serving cell (see, pilot signal from new base station (cell) added to active set during soft handoff, par 0022-0023) is received by a first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilots from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), wherein the first spatial domain receive filter (see, fig. 5, tracking filter 522, par 0051) is determined according to the candidate reference signal (see, fig.2 and 5, weights of tracking filter 522 are determined according to the pilot signal with the maximum strength in the serving cell before soft handover (subscriber station served by original base station (cell) only), par 0022-0023 and 0051. Noted, pilot signal with the maximum strength in the serving cell corresponding to candidate reference signal).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station par 0022).

Claims 2, 13, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’235 in view of Chen’538 as applied to claims 1, 12, 23 and 34 above, and further in view of Li et al (US 20190223168 A1, Foreign Priority Date: Sept 29, 2016).

Regarding claim 2 (Currently Amended), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), further comprising a step of:
Zhang’235 discloses all the claim limitations but fails to explicitly teach:
receiving at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration; 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter, or the communication device receives the second reference signal from the base station using the first spatial domain receive BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/272,344Docket No.: 4448-0513PUS1filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilot signal from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), or the communication device receives the second reference signal from the base station using the first spatial domain receive BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/272,344Docket No.: 4448-0513PUS1filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter (examiner picks one option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receiving at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal 15configuration.
However Li’168 from the same field of endeavor (see, fig. 1, downlink control channel transmission method performed between base station and mobile terminal, par 0085-0086, 0094) discloses: receiving at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal 15configuration (see, Fig. 1, receiving network element receives target DCI (step 101) which includes information and time-frequency resource corresponding to measurement reference signals from sending network element, par 0095-0096).


Regarding claim 13 (Currently Amended), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), further comprising a step of. 
Zhang’235 discloses all the claim limitations but fails to explicitly teach:
transmitting at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration; 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter, or the communication device receives the second reference signal from the base station by the first spatial domain receive filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilot signal from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), or the communication device receives the second reference signal from the base station by the first spatial domain receive filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter (examiner picks one option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: transmitting at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration.

However Li’168 from the same field of endeavor (see, fig. 1, downlink control channel transmission method performed between base station and mobile terminal, par 0085-0086, 0094) discloses: transmitting at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration (see, Fig. 1, sending network element transmits target DCI (step 101) which includes information and time-frequency resource corresponding to measurement reference signals, par 0095-0096).


Regarding claim 24 (Currently Amended), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the transceiving unit (see, fig. 2, transmitter circuitry 148 and receiver circuitry 144, page 5 line 11-12) is further configured to.
Zhang’235 discloses all the claim limitations but fails to explicitly teach: 
receive at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration, 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter, or the communication device receives the second reference signal from the base station by the first spatial domain receive filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilot signal from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), or the communication device receives the second reference signal from the base station by the first spatial domain receive filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter (examiner picks one option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receive at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration, 

However Li’168 from the same field of endeavor (see, fig. 1, downlink control channel transmission method performed between base station and mobile terminal, par 0085-0086, 0094) discloses: receive at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal 15configuration (see, Fig. 1, receiving network element receives target DCI (step 101) which includes information and time-frequency resource corresponding to measurement reference signals from sending network element, par 0095-0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Li’168 into that of Zhang’235 modified by Chen’538. The motivation would have been to obtain DCI to further indicate subsequent downlink data reception (par 0093).

Regarding claim 35 (Currently Amended), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36) is further configured to: transmit information through the transceiving unit (see, controller circuitry configured to encode and decode information communicated by the signals through transmitter circuitry 124 and receiver circuitry 120, page 4 line 32-page 5 line 1).
Zhang’235 discloses all the claim limitations but fails to explicitly teach:
transmit at least one reference signal configuration through the transceiving BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/272,344Docket No.: 4448-0513PUS1unit, wherein the at least one first reference signal is associated with the reference signal configuration, 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter, or the communication device receives the second reference signal from the base station using the first spatial domain receive filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter.
However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: 
wherein 
the communication device receives the second reference signal and the candidate reference signal from the base station by the first spatial domain receive filter (see, fig. 2 and 5, subscriber station receives pilot signal from both new and original base station via tracking filter 522 (since new base station (cell) added to the active set for the subscriber station in soft handoff and thus tracked by tracking channel after soft handoff), par 0022-0023 and 0051. Noted,  tracking filter 522 corresponding to first spatial domain receive filter, par 0051), or the communication device receives the second reference signal from the base station using the first spatial domain receive BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/272,344Docket No.: 4448-0513PUS1filter but receives the candidate reference signal from the base station by other spatial domain receive filters different from the first spatial domain receive filter (examiner picks one option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: transmit at least one reference signal configuration, wherein the at least one first reference signal is associated 15with the reference signal configuration.

see, fig. 1, downlink control channel transmission method performed between base station and mobile terminal, par 0085-0086, 0094) discloses: transmit at least one reference signal configuration, wherein the at least one first reference signal is associated with the reference signal configuration (see, Fig. 1, sending network element transmits target DCI (step 101) which includes information and time-frequency resource corresponding to measurement reference signals, par 0095-0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the base station pertains to as taught by Li’168 into that of Zhang’235 modified by Chen’538. The motivation would have been to obtain DCI to further indicate subsequent downlink data reception (par 0093).


Claims 3, 14, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’235 in view of Chen’538 and further in view of Li’168 as applied to claims 2, 13, 24 and 35 above, and further in view of You et al (US20170230852A1).

Regarding claim 3 (Previously Presented), Zhang’235 discloses the method according to claim 2 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters, page 10 line 37-page 11 line 5, page 12 line 33-34), and in the step of performing the channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21),  the 31File: US13556F0SUNDIAL CONFIDENTIALchannel measurement is performed by selecting at least a part of the at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34). 
The combination of Zhang’235, Chen’538 and Li’168 discloses all the claim limitations but fails to explicitly teach: the reference signal configuration corresponds to a second serving cell, capable of performing simultaneous receiving together with the second serving cell, or capable of performing simultaneous 5receiving together with the reference signal configuration.

However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the reference signal configuration corresponds to a second serving cell (see, CSI-RS for neighbor cell generated using physical cell ID, par 0010-0015, 0148-0149), capable of performing simultaneous receiving together with the second serving cell (see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by  Chen’538 and Li’168. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).


Regarding claim 14 (Previously Presented), Zhang’235 discloses the method according to claim 13 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE including filters, page 10 line 37-page 11 line 5, page 12 line 33-34), and in the step of performing the channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21),  the 31File: US13556F0SUNDIAL CONFIDENTIALchannel measurement is performed by selecting at least a part of the at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34). 
The combination of Zhang’235, Chen’538 and Li’168 discloses all the claim limitations but fails to explicitly teach: the reference signal configuration corresponds to a second serving cell, capable of performing simultaneous receiving together with the second serving cell, or capable of performing simultaneous 5receiving together with the reference signal configuration.

However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the reference signal configuration corresponds to a second serving cell (see, CSI-RS for neighbor cell generated using physical cell ID, par 0010-0015, 0148-0149), capable of performing simultaneous receiving together with the second serving cell (see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.


Regarding claim 25 (Previously Presented), Zhang’235 discloses the communication device according to claim 24 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8),  the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE including filters, page 10 line 37-page 11 line 5, page 12 line 33-34), wherein when the channel measurement on each of the at least one first reference signal is performed (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21),  the 31File: US13556F0SUNDIAL CONFIDENTIALchannel measurement is performed by selecting at least a part of the at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34). 
The combination of Zhang’235, Chen’538 and Li’168 discloses all the claim limitations but fails to explicitly teach: the reference signal configuration corresponds to a second serving cell, capable of performing simultaneous receiving together with the second serving cell, or capable of performing simultaneous 5receiving together with the reference signal configuration.

However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the reference signal see, CSI-RS for neighbor cell generated using physical cell ID, par 0010-0015, 0148-0149), capable of performing simultaneous receiving together with the second serving cell (see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by You’852  into that of Zhang’235 modified by Chen’538 and Li’168. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Regarding claim 36 (Previously Presented), Zhang’235 discloses the base station according to claim 35 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE including filters, page 10 line 37-page 11 line 5, page 12 line 33-34), wherein when the communication device performs the channel measurement on each of the at 20least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21),  the 31File: US13556F0SUNDIAL CONFIDENTIALchannel measurement is performed by selecting at least a part of the at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34). 


However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the reference signal configuration corresponds to a second serving cell (see, CSI-RS for neighbor cell generated using physical cell ID, par 0010-0015, 0148-0149), capable of performing simultaneous receiving together with the second serving cell (see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by You’852 into that of Zhang’235 modified by Chen’538 and Li’168. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Claims 4-5, 10-11, 15-16, 21-22, 26-27, 32-33, 37-38 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’235 in view of Chen’538 as applied to claims 1, 12, 23 and 34 above, and further in view of You’852.

Regarding claim 4 (Original), Zhang’235 modified by Chen’538 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receiving at least one serving cell identifier, wherein the at least one first reference signal is associated with the at least one serving cell identifier. 
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: receiving at least one serving cell identifier (see, PCID detected using a DS-PSS/DS-SSS /DS-CRS, and transmission point ID detected as a DS-CSI-RS, par 0275), wherein the at least one first reference signal is associated with the at least one serving cell identifier (see, PCID (physical cell ID) is cell-unique ID used for CRS transmission, par 0209-0210).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to assign unique cell ID to each transmission point in order to obtain an additional cell-splitting gain (par 0211).

Regarding claim 5 (Previously Presented), Zhang’235 discloses the method according to claim 4 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE including filters, page 10 line 37-page 11 line 5, page 12 line 33-34), and in the step of performing the channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21), at least a part of the at least one spatial domain receive filter is 15selected (see, fig. 6, RF circuitry 606 of UE includes filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34). 
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the at least one serving cell 10identifier corresponds to the second serving cell,  capable of performing simultaneous receiving together with the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the at least one serving cell 10identifier corresponds to the second serving cell (see, each transmission point (small cell) assigned with unique physical cell identifier (PCID), Par 0210-0211),  capable of performing simultaneous receiving together with the second serving cell(see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by Chen’538. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Regarding claim 10 (Previously Presented), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), further comprising a step of: reporting a parameter, wherein the parameter indicates an index or a 33File: US13556F0SUNDIAL CONFIDENTIAL code of a serving cell associated with the first spatial domain receive filter (see, measurement report of RSRP including cell ID and CSI-RS process ID, all reports processed through RF circuitry of UE include filters, page 7 line 25-36, page 10 line 38-page 11 line 2, page 11 31-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: a serving cell is second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: a serving cell is second serving cell (see, Fig. 10, UE receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122. Note: neighbor cell corresponding to second serving cell).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by Chen’538. The motivation would have been to support mobility of UE by reporting measurement result to network at proper time (par 0120).

Regarding claim 11 (Previously Presented), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first serving cell is a secondary serving cell and the second serving cell is 
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell (see, configuring the macro cell as a primary cell (PCell) and configuring the Small cell as a secondary cell (SCell), par 0166).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by Chen’538. The motivation would have been to fill the coverage gap of a macro cell (par 0166).

Regarding claim 15 (Original), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: transmitting at least one serving cell identifier, wherein the at least one first reference signal is associated with the at least one serving cell identifier. 
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: transmitting at least one serving cell identifier (see, base station transmits DS-PSS/DS-SSS/DS-CRS/DS-CSI-RS , UE detects PCID using a DS-PSS/DS-SSS /DS-CRS and detects transmission point ID using a DS-CSI-RS, par 0272, 0275), wherein the at least one first reference signal is associated with the at least one serving cell identifier (see, PCID (physical cell ID) is cell-unique ID used for CRS transmission, par 0209-0210).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by Chen’538. The motivation would have been to assign unique cell ID to each transmission point in order to obtain an additional cell-splitting gain (par 0211).

Regarding claim 16 (Previously Presented), Zhang’235 discloses the method according to claim 15 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters, page 10 line 37-page 11 line 5, page 12 line 33-34), and in the step of performing the channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21), at least a part of the at least one spatial domain receive filter is 15selected (see, fig. 6, RF circuitry 606 of UE includes filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the at least one serving cell 10identifier corresponds to the second serving cell,  capable of performing simultaneous receiving together with the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the at least one serving cell 10identifier corresponds to the second serving cell (see, each transmission point (small cell) assigned with unique physical cell identifier (PCID), Par 0210-0211),  capable of performing simultaneous receiving together with the second serving cell(see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Regarding claim 21 (Previously Presented), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), further comprising a step of:  5receiving a parameter, wherein the parameter is configured to indicate an index or a code of a serving cell associated with the first spatial domain receive filter (see, eNB receives measurement report of RSRP including cell ID and CSI-RS process ID, all reports processed through RF circuitry of UE include filters, page 7 line 25-36, page 10 line 38-page 11 line 2, page 11 31-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: a serving cell is second serving cell.
see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: a serving cell is second serving cell (see, Fig. 10, UE receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122. Note: neighbor cell corresponding to second serving cell).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852  into that of Zhang’235 modified by Chen’538. The motivation would have been to support mobility of UE by reporting measurement result to network at proper time (par 0120).

Regarding claim 22 (Previously Presented), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different see, configuring the macro cell as a primary cell (PCell) and configuring the Small cell as a secondary cell (SCell), par 0166).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to fill the coverage gap of a macro cell (par 0166).

Regarding claim 26 (Original), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the transceiving unit (see, fig. 2, transmitter circuitry 148 and receiver circuitry 144, page 5 line 11-12) is further configured to.
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receive at least one serving cell identifier, wherein the at least one first reference signal is associated with the at least one serving cell identifier. 
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: receive at least one serving cell identifier (see, PCID detected using a DS-PSS/DS-SSS /DS-CRS, and transmission point ID detected as a DS-CSI-RS, par 0275), wherein the at least one first reference signal is associated with the at least one serving cell identifier (see, PCID (physical cell ID) is cell-unique ID used for CRS transmission, par 0209-0210).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by You’852 into that of Zhang’235 

Regarding claim 27 (Previously Presented), Zhang’235 discloses the communication device according to claim 26 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE include filters, page 10 line 37-page 11 line 5, page 12 line 33-34), wherein when the channel measurement on each of the at least one first reference 5signal is performed (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21), at least a part of the at least one spatial domain receive filter is 15selected (see, fig. 6, RF circuitry 606 of UE include filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the at least one serving cell 10identifier corresponds to the second serving cell, capable of performing simultaneous receiving together with the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the at least one serving cell 10identifier corresponds to the second serving cell (see, each transmission point (small cell) assigned with unique physical cell identifier (PCID), Par 0210-0211),  capable of performing simultaneous receiving together with the second serving cell(see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Regarding claim 32 (Previously Presented), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36) is further configured to report a parameter through the transceiving unit, wherein the parameter is configured to indicate an index or a 33File: US13556F0SUNDIAL CONFIDENTIALcode of a serving cell associated with the first spatial domain receive filter (see, measurement report of RSRP including cell ID and CSI-RS process ID, all reports processed through RF circuitry of UE include filters, page 7 line 25-36, page 10 line 38-page 11 line 2, page 11 31-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: a serving cell is second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: a serving cell is second serving cell (see, Fig. 10, UE receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122. Note: neighbor cell corresponding to second serving cell).


Regarding claim 33 (Previously Presented), Zhang’235 modified by Chen’538 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or 5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell (see, configuring the macro cell as a primary cell (PCell) and configuring the Small cell as a secondary cell (SCell), par 0166).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by You’852  into that of Zhang’235 

Regarding claim 37 (Original), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36) is further configured to: transmit information through the transceiving unit (see, controller circuitry configured to encode and decode information communicated by the signals through transmitter circuitry 124 and receiver circuitry 120, page 4 line 32-page 5 line 1).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: transmit at least one serving cell identifier, wherein the at least one first reference signal is associated with the at least one serving cell identifier. 
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: transmit at least one serving cell identifier (see, base station transmits DS-PSS/DS-SSS/DS-CRS/DS-CSI-RS , UE detects PCID using a DS-PSS/DS-SSS /DS-CRS and detects transmission point ID using a DS-CSI-RS, par 0272, 0275), wherein the at least one first reference signal is associated with the at least one serving cell identifier (see, PCID (physical cell ID) is cell-unique ID used for CRS transmission, par 0209-0210).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by You’852 into that of Zhang’235 modified by 

Regarding claim 38 (Previously Presented), Zhang’235 discloses the base station according to claim 37 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the communication device has at least one spatial domain receive filter (see, fig. 6, RF circuitry 606 of UE includes filters, page 10 line 37-page 11 line 5, page 12 line 33-34), wherein when the communication device performs the channel measurement on each of the at least one first reference signal (see, UE measures a reference signal received power (RSRP) for each sector Tx beam received based on the CSI-RS beamformed within each sector Tx beam, page 5 line 20-21), at least a part of the at least one spatial domain receive filter is 15selected (see, fig. 6, RF circuitry 606 of UE includes filters to facilitate the communication with the wireless network, page 10 line 37-page 11 line 5, page 12 line 33-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the at least one serving cell 10identifier corresponds to the second serving cell, capable of performing simultaneous receiving together with the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the at least one serving cell 10identifier corresponds to the second serving cell (see, each transmission point (small cell) assigned with unique physical cell identifier (PCID), Par 0210-0211),  capable of performing simultaneous receiving together with the second serving cell(see, fig.10, UE supports dual connectivity of primary cell and secondary cell, receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122, 0244), or capable of performing simultaneous 5receiving together with the reference signal configuration.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to detect the small cells when small cells within the coverage of a macro cell (par 0008).

Regarding claim 43 (Previously Presented), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36) is further configured to5 receive a parameter through the transceiving unit, wherein the parameter is configured to indicate an index or a code of a serving cell associated with the first spatial domain receive filter (see, eNB receives measurement report of RSRP including cell ID and CSI-RS process ID, all reports processed through RF circuitry of UE include filters, page 7 line 25-36, page 10 line 38-page 11 line 2, page 11 31-34).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: a serving cell is second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: a serving cell is second serving cell (see, Fig. 10, UE receives cell-specific reference signals from serving cell and neighbor cell at the same time and performs measurement, par 0122. Note: neighbor cell corresponding to second serving cell).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’852 into that of Zhang’235 modified by Chen’538. The motivation would have been to support mobility of UE by reporting measurement result to network at proper time (par 0120).

Regarding claim 44 (Previously Presented), Zhang’235 modified by Chen’538 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8),
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell.
However You’852 from the same field of endeavor (see, fig. 1, wireless communication system includes at least one base station and respective BSs provide a communication service to particular cell, par 0051) discloses: the first serving cell is a secondary serving cell and the second serving cell is a primary serving cell, or  5the second serving cell is a predetermined serving cell and the first serving cell is a serving cell different from the second serving cell (see, configuring the macro cell as a primary cell (PCell) and configuring the Small cell as a secondary cell (SCell), par 0166).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .


Claims 7, 9, 18, 20, 29, 31, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’235 in view of Chen’538 as applied to claims 1, 12, 23 and 34 above, and further in view of Wiberg et al (US 20170264415 A1, Priority Date: October 6, 2016).

Regarding claim 7 (Previously Presented), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8),  wherein the communication device has a first antenna panel and a second antenna panel (see, the system is MIMO system and thus multiple antenna panels included but doesn’t teach to perform the function of receiving filter, page 3 line 18-29), in the step of 5obtaining the candidate reference signal according to the result of the channel measurement of the at least one first reference signal (see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24) and in the step of reporting the channel status information corresponding to the candidate reference signal (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25), the reference signal received by spatial domain receive filter is not selected and not used to function as the 10candidate reference signal (Note, UE selects the sector Tx beam having the highest measured RSRP value, and all Tx beams from wireless network processed by RF circuitry 606 of UE include filters, page 5 line 21-24, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected to be the candidate) or the channel status information of the reference signal received by using the spatial domain receive see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, and all TX beams processed by RF circuitry 606 of UE include filters, page 5 line 21-25, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected and not reported ).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter, the second antenna panel is configured to generate at least one third spatial domain receive filter, the reference signal received by the at least one second spatial domain receive filter.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter (Note, UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the second antenna panel is configured to generate at least one third spatial domain receive filter (Note, UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the reference signal received by the at least one second spatial domain receive filter (Note, using some CSI-RS reference signals to set up the UE configuration and UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE and including configuration of one or more antennas and adaptive filtering, par 0057, 0085).


Regarding claim 9 (Previously Presented), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8),  reporting candidate reference signal ( see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25). 
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: reporting a flag, wherein the flag indicates whether the reference signal is associated with the first spatial domain receive filter or not.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: reporting a flag, wherein the flag indicates whether the reference signal is associated with the first spatial domain receive filter or not (Note, Fig. 3 step 224, UE transmits measurement report about candidate set and the criterion used to assemble the candidate reference signal set, criterion could be UE processing configuration which including filter configuration adapted to the characteristics of indicated reference signals, par 0077, 0079. Note: flag had been used to indicate UE processing configuration, so it could be used to report criterion par 0058)


Regarding claim 18 (Previously Presented), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the communication device has a first antenna panel and a second antenna panel (see, the system is MIMO system and thus multiple antenna panels included but doesn’t teach to perform the function of receiving filter, page 3 line 18-29), in the step of 5 receiving the candidate reference signal (see, eNB receives report of the selected TX beam which was selected by UE according to the highest measured RSRP value,  page 5 line 21-25) and in the step of receiving the channel status information corresponding to the candidate reference signal (see, eNB receive report from UE about the measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25), the reference signal received by spatial domain receive filter is not selected and used to function as the candidate reference 15signal (Note, UE selects the sector Tx beam having the highest measured RSRP value, and all Tx beams from wireless network processed by RF circuitry 606 of UE include filters, page 5 line 21-24, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected to be the candidate) or the channel status information of the reference signal received by using the spatial domain receive filter is not reported (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, and all TX beams processed by RF circuitry 606 of UE include filters, page 5 line 21-25, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected and not reported ).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter, the second antenna panel is configured to generate at least one third spatial domain receive filter, the reference signal received by the at least one second spatial domain receive filter.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the second antenna panel is configured to generate at least one third spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the reference signal received by the at least one second spatial domain receive filter (Note, using some CSI-RS reference signals to set up the UE configuration and UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE and including configuration of one or more antennas and adaptive filtering, par 0057, 0085).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wiberg’415 into that of Zhang’235 modified by 

Regarding claim 20 (Previously Presented), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), receive report of candidate reference signal ( see, eNB receives report of the selected TX beam with highest measured RSRP value from UE with measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25). 
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receiving a flag, wherein the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter or not.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: receiving a flag, wherein the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter or not (Note, Fig. 3 step 224, UE transmits measurement report about candidate set and the criterion used to assemble the candidate reference signal set, criterion could be UE processing configuration which including filter configuration adapted to the characteristics of indicated reference signals, par 0077, 0079. Note: flag had been used to indicate UE processing configuration, so it could be used to report criterion par 0058)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wiberg’415 into that of Zhang’235 modified by 


Regarding claim 29 (Previously Presented), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the communication device has a first antenna panel and a second antenna panel (see, the system is MIMO system and thus multiple antenna panels included but doesn’t teach to perform the function of receiving filter, page 3 line 18-29), wherein when the processor (see, fig. 2, controller circuitry 152 coupled between receiver circuitry 144 and transmitter circuitry 148, page 5 line 13-15) obtains the candidate reference signal according to a result of the channel measurement of the at 20least one first reference signal (see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24) and the processor reports the channel status information corresponding to the candidate reference signal through the transceiving unit (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam through transmitter circuitry 148, page 5 line 11-12 line 21-25), the reference signal received by the spatial domain receive filter is not selected and used to function as the 10candidate reference signal (Note, UE selects the sector Tx beam having the highest measured RSRP value, and all Tx beams from wireless network processed by RF circuitry 606 of UE include filters, page 5 line 21-24, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected to be the candidate), or the channel status information of the reference signal received by using the spatial domain receive filter is not reported (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, and all TX beams processed by RF circuitry 606 of UE include filters, page 5 line 21-25, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected and not reported).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter, and the second antenna panel is configured to generate at least one third spatial domain receive filter, the reference signal received by the at least one second spatial domain receive filter.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the second antenna panel is configured to generate at least one third spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the reference signal received by the at least one second spatial domain receive filter (Note, using some CSI-RS reference signals to set up the UE configuration and UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE and including configuration of one or more antennas and adaptive filtering, par 0057, 0085).


Regarding claim 31 (Previously Presented), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 152 coupled between receiver circuitry 144 and transmitter circuitry 148, page 5 line 13-15) is further configured to report the candidate reference signal through the transceiving unit (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam through transmitter circuitry 148, page 5 line 21-25).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter (Note, Fig. 3 step 224, UE transmits measurement report about candidate set and the criterion used to assemble the candidate reference signal set, criterion could be UE processing configuration which including filter configuration adapted to the characteristics of indicated reference signals, par 0077, 0079. Note: flag had been used to indicate UE processing configuration, so it could be used to report criterion par 0058)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Wiberg’415 into that of Zhang’235 modified by Chen’538. The motivation would have been to establish a UE processing configuration by receiving more than one reference signals (par 0073). 

Regarding claim 40 (Previously Presented), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the communication device has a first antenna panel and a second antenna panel (see, the system is MIMO system and thus multiple antenna panels included but doesn’t teach to perform the function of receiving filter, page 3 line 18-29), wherein when the communication device obtains the candidate reference signal according to the result of the channel measurement of the at 20least one first reference signal (see, UE selects the sector Tx beam having the highest measured RSRP value, page 5 line 21-24) and the communication device reports the channel status information corresponding to the candidate reference signal (see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, page 5 line 21-25), the reference signal received by the spatial domain receive filter is not selected and used to function as the 10candidate reference signal (Note, UE selects the sector Tx beam having the highest measured RSRP value, and all Tx beams from wireless network processed by RF circuitry 606 of UE include filters, page 5 line 21-24, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected to be the candidate), or the see, UE reports the selected TX beam with highest measured RSRP value to eNB with measured RSRP value associated with the selected sector Tx beam, and all TX beams processed by RF circuitry 606 of UE include filters, page 5 line 21-25, page 10 line 37-page 11 line 5, page 12 line 33-34. Note: implies there are Tx beams not selected and not reported).
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter, and the second antenna panel is configured to generate at least one third spatial domain receive filter, the reference signal received by the at least one second spatial domain receive filter.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: the first antenna panel is configured to generate the first spatial domain receive filter and at least one second spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the second antenna panel is configured to generate at least one third spatial domain receive filter (Note, UE processing configuration comprises configuration of elements in at least one of a transceiver of the UE, including configuration of one or more antennas and adaptive filtering, par 0057. Note: it could be configured in different ways), the reference signal received by the at least one second spatial domain receive filter (Note, using some CSI-RS reference signals to set up the UE configuration and UE processing configuration comprise configuration of elements in at least one of a transceiver of the UE and including configuration of one or more antennas and adaptive filtering, par 0057, 0085).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Wiberg’415 into that of Zhang’235 modified by Chen’538. The motivation would have been to establish UE processing configuration for the selective enhancement of radio signals (par 0055). 

Regarding claim 42 (Previously Presented), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the processor (see, fig. 2, controller circuitry 128 connected to receiver module 120 and transmitter module 124, page 4 line 34-36) is further configured to receive report of candidate reference signal through the transceiving unit ( see, eNB receives report from UE about the measured RSRP value associated with the selected sector Tx beam through receiver circuitry 120, page 5 line 21-25). 
The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: receive a flag, wherein the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter or not.

However Wiberg’415 from the same field of endeavor (see, fig. 1, establishing a UE processing configuration for the selective enhancement of radio signals received or transmitted by the UE, par 0059) discloses: receive a flag, wherein the flag is configured to indicate whether the reference signal is associated with the first spatial domain receive filter or not (Note, Fig. 3 step 224, UE transmits measurement report about candidate set and the criterion used to assemble the candidate reference signal set, criterion could be UE processing configuration which including filter configuration adapted to the characteristics of indicated reference signals, par 0077, 0079. Note: flag had been used to indicate UE processing configuration, so it could be used to report criterion par 0058)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Wiberg’415 into that of Zhang’235 modified by Chen’538. The motivation would have been to establish a UE processing configuration by receiving more than one reference signals (par 0073). 


Claims 8, 19, 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’235 in view of Chen’538 as applied to claims 1, 12, 23 and 34 above, and further in view of Choudhury et al (US20120140708A1, Priority Date: Jun 7, 2012).

Regarding claim 8 (Previously Presented), Zhang’235 discloses the method according to claim 1 (see, Fig.1, UE reporting channel status in wireless network including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the communication device can communicate with a base station through the candidate reference signal and the second reference signal (see, UE reports RSRP of active RX beam and candidate RX beam, page 16 line 29-33).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: the communication device can communicate with a base station on the first serving cell and the second 15serving cell simultaneously and candidate reference signal and the second reference signal corresponding to first serving cell and the second 15serving cell respectively.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: the communication device (see, fig. 2, subscriber station 206) can communicate with different base station (see, base station 202A and 202B, par 0023) on the first serving cell (see, fig.2, cellular sector 204a, par 0023) and the second 15serving cell (see, fig.2, cellular sector 204b, par 0023) simultaneously (see, Fig. 2, subscriber station 206 communicates with base station 204a and 204b simultaneously after soft handoff, par 0024-0027) and candidate reference signal (see, fig.2 and 5, pilot signal with maximum strength from original base station 202a, par 0024 and 0051) and the second reference signal (see, fig.2, pilot signal from the base station 202b, par 0027) corresponding to first serving cell and the second 15serving cell respectively (see, Fig. 2, subscriber station 206 in soft handover tracks pilot signal with max strength from original base station 202A in sector 204a and detects pilot signal from base station 202B in sector 204a where the coverage area of the sectors overlap, par 0024-0027 and 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the communication device can communicate with the base station on the first serving cell and the second 15serving cell simultaneously.
see, fig. 1, wireless communication system using uplink control information multiplexing, par 0035) discloses: the communication device can communicate with the base station on the first serving cell and the second 15serving cell simultaneously (see, UE communicates with an eNode using primary cell and secondary cell simultaneously, par 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Choudhury’708  into that of Zhang’235 modified by Chen’538. The motivation would have been to report multiple channel state information (CSI) from more than one component carrier (CC) or cell (par 0048).

Regarding claim 19 (Previously Presented), Zhang’235 discloses the method according to claim 12 (see, Fig.1, eNB receives channel status report from UE in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the base station use the candidate reference signal and the second reference signal to communicate with the communication device (see, base station receives from UE the reports including RSRP of active RX beam and candidate RX beam, page 16 line 29-33).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously, and candidate reference signal and the second reference signal corresponding to first serving cell and the second 15serving cell respectively.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: different base stations (see, base station 202A and 202B, par 0023) can communicate with the see, fig. 2, subscriber station 206) on the first serving cell (see, fig.2, cellular sector 204a, par 0023) and the second 15serving cell (see, fig.2, cellular sector 204b, par 0023) simultaneously (see, Fig. 2, subscriber station 206 communicates with base station 204a and 204b simultaneously after soft handoff, par 0024-0027), and candidate reference signal (see, fig.2 and 5, pilot signal with maximum strength from original base station 202a, par 0024 and 0051) and the second reference signal (see, fig.2, pilot signal from the base station 202b, par 0027) corresponding to first serving cell and the second 15serving cell respectively (see, Fig. 2, subscriber station 206 in soft handover tracks pilot signal with max strength from original base station 202A in sector 204a and detects pilot signal from base station 202B in sector 204a where the coverage area of the sectors overlap, par 0024-0027 and 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously.
However Choudhury’708 from the same field of endeavor (see, fig. 1, wireless communication system using uplink control information multiplexing, par 0035) discloses: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously (see, eNode communicates with an UE using primary cell and secondary cell simultaneously, par 0057).


Regarding claim 30 (Previously Presented), Zhang’235 discloses the communication device according to claim 23 (see, Fig.1-2, UE 104 reporting channel status in wireless network including eNB 102 and UE 104 configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), wherein the communication device can communicate with a base station through the candidate reference signal and the second reference signal (see, UE reports RSRP of active RX beam and candidate RX beam, page 16 line 29-33).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: the communication device can communicate with a base station on the first serving cell and the second 15serving cell simultaneously and candidate reference signal and the second reference signal corresponding to first serving cell and the second 15serving cell respectively.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: the communication device (see, fig. 2, subscriber station 206) can communicate with different base station (see, base station 202A and 202B, par 0023) on the first serving cell (see, fig.2, cellular sector 204a, par 0023) and the second 15serving cell (see, fig.2, cellular sector 204b, par 0023) simultaneously (see, Fig. 2, subscriber station 206 communicates with base station 204a and 204b simultaneously after soft handoff, par 0024-0027) and candidate reference signal (see, fig.2 and 5, pilot signal with maximum strength from original base station 202a, par 0024 and 0051) and the second reference signal (see, fig.2, pilot signal from the base station 202b, par 0027) corresponding to first serving cell and the second 15serving cell respectively (see, Fig. 2, subscriber station 206 in soft handover tracks pilot signal with max strength from original base station 202A in sector 204a and detects pilot signal from base station 202B in sector 204a where the coverage area of the sectors overlap, par 0024-0027 and 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the communication device can communicate with the base station on the first serving cell and the second 15serving cell simultaneously.
However Choudhury’708 from the same field of endeavor (see, fig. 1, wireless communication system using uplink control information multiplexing, par 0035) discloses: the communication device can communicate with the base station on the first serving cell and the second 15serving cell simultaneously (see, UE communicates with an eNode using primary cell and secondary cell simultaneously, par 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the communication device pertains to as taught by Choudhury’708  into that of Zhang’235 modified by Chen’538. The motivation would have been to report multiple channel state information (CSI) from more than one component carrier (CC) or cell (par 0048).

Regarding claim 41 (Previously Presented), Zhang’235 discloses the base station according to claim 34 (see, Fig.1-2, eNB 102 receives channel status report from UE 104 in wireless network which including eNB and UE configured to use different Tx beam and Rx beam pairs for data transmission, page 3 line 30-36, Page 4 line 6-8), the base station (see, fig.1-2, eNB 102,  page 4 line 6-8) is configured to use the candidate reference signal and the second reference signal to communicate with the communication device (see, base station receives from UE the reports including RSRP of active RX beam and candidate RX beam, page 16 line 29-33).
Zhang’235 discloses all the claim limitations but fails to explicitly teach: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously, and candidate reference signal and the second reference signal corresponding to first serving cell and the second 15serving cell respectively.

However Chen’538 from the same field of endeavor (see, fig. 2, CDMA cellular system using beam steering techniques during soft handoff, par 0022) discloses: different base stations (see, base station 202A and 202B, par 0023) can communicate with the communication device (see, fig. 2, subscriber station 206) on the first serving cell (see, fig.2, cellular sector 204a, par 0023) and the second 15serving cell (see, fig.2, cellular sector 204b, par 0023) simultaneously (see, Fig. 2, subscriber station 206 communicates with base station 204a and 204b simultaneously after soft handoff, par 0024-0027), and candidate reference signal (see, fig.2 and 5, pilot signal with maximum strength from original base station 202a, par 0024 and 0051) and the second reference signal (see, fig.2, pilot signal from the base station 202b, par 0027) corresponding to first serving cell and the second 15serving cell respectively (see, Fig. 2, subscriber station 206 in soft handover tracks pilot signal with max strength from original base station 202A in sector 204a and detects pilot signal from base station 202B in sector 204a where the coverage area of the sectors overlap, par 0024-0027 and 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Chen’538 into that of Zhang’235. The motivation would have been to establish a communications channel with a new base station before breaking the existing communications channel with the original base station during soft handoff (par 0022).

The combination of Zhang’235 and Chen’538 discloses all the claim limitations but fails to explicitly teach: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously.
However Choudhury’708 from the same field of endeavor (see, fig. 1, wireless communication system using uplink control information multiplexing, par 0035) discloses: the base station can communicate with the communication device on the first serving cell and the second 15serving cell simultaneously (see, eNode communicates with an UE using primary cell and secondary cell simultaneously, par 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Choudhury’708  into that of Zhang’235 modified by Chen’538. The motivation would have been to report multiple channel state information (CSI) from more than one component carrier (CC) or cell (par 0048).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
par 0185). 

Mesecher (US20110151923A1) discloses a relatively strong pilot signal is transmitted from a base station (BS). A beam of an antenna array on the receiver is adaptively steered in the direction of the base station using this pilot signal as a reference. Beamforming is performed by a beamforming unit (BFU), with the beamforming weights determined by an adaptive weighting computer (par 0019), different pilot signal processed by different filter (fig. 1, 3a-3b and 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473